1    Mark C. Leas, SBN 125371
2    Law Offices of Mark C. Leas
     1333 Howe Avenue, Suite 212
3    Sacramento, California 95825
4
     916-484-6666
     Attorneys for Plaintiff LOUAY ELHADJ
5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO DIVISION
11
     LOUAY ELHADJ, an individual,       )                    CASE NO. 2:17-cv-01919-MCE-CKD
12                                      )
            Plaintiff,                  )                    STIPULATION OF DISMISSAL; ORDER
13    vs.                               )                    THEREON
                                        )
14    LOWE’S HOME CENTERS, LLC, and     )
      DOES 1 through 100, inclusive,    )
15                                      )
           Defendants.                  )
16   __________________________________ )

17          Plaintiff LOUAY ELHADJ and Defendant LOWE’S HOME CENTERS, LLC, by and through
18
     their respective counsel of record, hereby stipulate under Federal Rule of Civil Procedure 41
19
     that this action be dismissed with prejudice as to all claims, causes of action and parties, with
20

21   each party bearing that party’s own attorney’s fees and costs.

22
     DATED: 1/29/19                        LAW OFFICES OF MARK C. LEAS
23
                                                /S/ Mark C. Leas____________________
24                                         Mark C. Leas, Attorneys for Plaintiff ELHADJ
25

26   DATED: 1/29/19                        LEWIS BRISBOIS BISGAARD & SMITH LLP
27
                                               /S/ Nora M. Nachtsheim (as authorized on 01-23-19)
28                                         Nora M. Nachtsheim, Attorneys for Defendant LOWE’S


     STIPULATION OF DISMISSAL (FRCP 41) AND ORDER OF DISMISSAL

                                                      1
1

2                                                      ORDER

3           Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41,
4
            IT IS HEREBY ORDERED this action is hereby dismissed with prejudice as to all claims,
5
     causes of action and parties, with each party bearing that party’s own attorney’s fees and costs.
6

7           The Clerk is directed to close the file.
8
            IT IS SO ORDERED.
9
     Dated: January 30, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION OF DISMISSAL (FRCP 41) AND ORDER OF DISMISSAL

                                                         2
